IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                         ASSIGNED ON BRIEFS JULY 28, 2000

                JEFFREY LEE HARRIS v. PERCY PITZER, ET AL.

                 Direct Appeal from the Circuit Court for Hardeman County
                   No. 9199; The Honorable Jon Kerry Blackwood, Judge



                  No. W2000-00187-COA-R3-CV - Filed November 20, 2000


This case involves the incarceration of the Appellant in the state of Tennessee pursuant to a contract
between the Wisconsin Department of Corrections and Corrections Corporation of America. The
Appellant filed a Petition for Habeas Corpus Relief in the Circuit Court of Hardeman County. The
trial court entered an order granting the Appellee’s Motion to Dismiss for failure to state a claim
upon which relief could be granted.
        The Appellant appeals from the dismissal of his Petition filed in the Circuit Court of
Hardeman County. For the reasons stated herein, we affirm the trial court’s decision.

      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS , J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD , J., joined.

Jeffrey Lee Harris, pro se

Tom Anderson, for Appellee

                                             OPINION

                                 I. Facts and Procedural History

       On May 4, 1978, the Appellant, Jeffrey Lee Harris (“Mr. Harris”), was convicted in the state
of Wisconsin of attempted armed robbery, party to a crime, and first degree murder, party to a crime.
The court committed Mr. Harris to the Wisconsin state prison system to serve his sentence. On July
28, 1998, the Appellant was transferred to Whiteville Correctional Facility (“WCF”) in Whiteville,
Tennessee to serve his sentence. The transfer was pursuant to a contract between the Wisconsin
Department of Corrections (“WDOC”) and Corrections Corporation of America (“CCA”), which
owns and operates WCF.

      Mr. Harris filed a Petition for Habeas Corpus Relief naming Percy Pitzer (“Mr. Pitzer”), the
warden at WCF, as the defendant. Mr. Harris alleged that his incarceration at WCF was unlawful
as it violated the United States Constitution, Wisconsin statutes, and state and federal extradition
laws. He claimed that he was illegally taken from Wisconsin and unlawfully detained at WCF
because (1) the WDOC did not have the authority to transfer him to another state and (2) WCF
owned by CCA did not have the authority to incarcerate him. Mr. Harris also argued that neither
the state of Wisconsin nor the WDOC have constitutional authority to waive or to transfer its
sovereign jurisdiction and custodial authority over him to the CCA. Mr. Pitzer filed a Motion to
Dismiss for failure to state a claim upon which relief can be granted. The Circuit Court of Hardeman
County granted Mr. Pitzer’s Motion to Dismiss. This appeal followed.

                                       II. Standard of Review

        This case is on appeal from the trial court’s dismissal of Mr. Harris’ Petition for failure to
state a claim upon which relief can be granted. See Tenn. R. Civ. P. 12.02(6). A Rule 12.02(6)
motion to dismiss for failure to state a claim upon which relief can be granted tests only the
sufficiency of the complaint, not the strength of the plaintiff’s evidence. See Doe v. Sundquist, 2
S.W.3d 919, 922 (Tenn. 1999). The motion admits the truth of all relevant and material averments
in the complaint but asserts that such facts are insufficient to state a claim as a matter of law. See
Winchester v. Little, 996 S.W.2d 818, 821 (Tenn. Ct. App. 1998).

        In scrutinizing the complaint in the face of a Rule 12.02(6) motion to dismiss, courts should
construe the complaint liberally in favor of the plaintiff, taking all the allegations of fact therein as
true. See Stein v. Davidson Hotel, 945 S.W.2d 714, 716 (Tenn. 1997); Riggs v. Burson, 941 S.W.2d
44, 47 (Tenn. 1997). The motion should be denied “unless it appears that the plaintiff can prove no
set of facts in support of [his] claim that would entitle [him] to relief.” Stein, 945 S.W.2d at 716.
As the allegations of fact are taken as true, the issues raised on motion to dismiss are questions of
law and the scope of review is de novo with no presumption of correctness. See Tenn. R. App. P.
13(d).

                                       III. Law and Analysis

        Mr. Harris brings numerous issues for review before this court. The only issue we find
dispositive is whether the trial court erred in dismissing Mr. Harris’ Petition for Habeas Corpus
Relief. We must first determine whether the defects Mr. Harris assert may be challenged in a habeas
corpus proceeding. The right to habeas corpus relief is guaranteed in Article I, Section 15 of the
Tennessee Constitution. Such relief, however, is available "only when 'it appears upon the face of
the judgment or the record of the proceedings upon which the judgment is rendered' that a convicting
court was without jurisdiction or authority to sentence a defendant, or that a defendant's sentence of
imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn.1993)
(quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 336-37 (1868)).

        A petitioner for habeas corpus relief bears the burden of demonstrating that his conviction
is void or that his term of confinement has expired. See Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994). Mr. Harris has shown neither that the judgment convicting him is void


                                                  -2-
nor that his term of confinement has expired, and as such, he has failed to meet his burden in this
case. As Mr. Harris’ Petition failed to state a claim which would entitle him to habeas corpus relief,
the trial court was correct in its dismissal of the Petition. See id. (citing Tenn. Code Ann. § 29-21-
109).

                                          IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed. Costs of this appeal are
taxed against the Appellant, Jeffrey Lee Harris, for which execution may issue if necessary.




                                                       ___________________________________
                                                       ALAN E. HIGHERS, JUDGE




                                                 -3-